Citation Nr: 0916986	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  97-23 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine.

2.  Evaluation of posttraumatic stress disorder, rated 10 
percent disabling prior to May 17, 2004.

3.  Evaluation of posttraumatic stress disorder, rated 70 
percent disabling from May 17, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 
1982 and from October 1990 to July 1991.  He also had service 
with the Army National Guard of Louisiana.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In October 1997, the Veteran testified before a hearing 
officer at the RO.  In December 1997 and April 1998, the 
Veteran indicated he wished to withdraw his previously 
requested Board hearing.

The issues of evaluation of posttraumatic stress disorder, 
rated 10 percent disabling prior to May 17, 2004, and 
evaluation of posttraumatic stress disorder, rated 70 percent 
disabling from May 17, 2004, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability was not manifest during the 
Veteran's first period of active service and is not related 
to the Veteran's first period of active service, and 
arthritis was not manifest within one year of separation.

2.  Degenerative disc disease and degenerative joint disease 
of the lumbar spine are due to the Veteran's second period of 
active service.

CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the Veteran's first period of active service, and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Degenerative disc disease and degenerative joint disease 
of the lumbar spine were incurred during the Veteran's second 
period of active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received prior to the enactment of 
the VCAA.

A letter dated in June 2002 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show in 
order to substantiate his service connection claim.

In May 2008, the RO provided notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the unfavorable decision that is 
the basis of this appeal was already decided and appealed 
prior to VCAA enactment.  The Court acknowledged in 
Pelegrini, that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, at 120.

Complete notice has since been provided and the appeal was 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in June 2008, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination, dated in November 2002, was conducted by a 
medical professional, who solicited history from the Veteran 
and indicated that he conducted a review of the claims file.  
The conclusion reached was based upon the evidence of record.  
As such, this examination was adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran's June 1982 separation examination report shows 
that examination of his spine was normal.

An October 1985 VA hospitalization record shows the Veteran 
presented with numerous symptoms.  A diagnosis of viral 
meningitis was entertained, and viral cultures were taken on 
spinal fluid.  He was discharged in very stable condition.

A January 1990 service record shows the Veteran denied a 
history of recurrent back pain.  Examination of the Veteran's 
spine was normal.

An October 1990 service record shows the Veteran denied a 
history of recurrent back pain.

A May 1991 service treatment record shows the Veteran 
reported an injury to his back while in the Southwest Asia 
region.  He also reported a medical history of recurrent back 
pain at that time.  Examination of the Veteran's spine was 
normal.

A separate May 1991 record shows the Veteran reported 
intermittent low back pain.  It existed prior to service, and 
there was no aggravation in country.

The May 1991 service examination for deployment indicated 
that examination of the Veteran's spine was normal.

A June 1991 record shows the Veteran complained of low back 
pain since a 1985 spinal tap.  He also had a lifting injury.  
The assessment was low back pain with no evidence of 
radiculopathy.

An August 1992 record shows the Veteran complained of a 
history of back pain.  This episode began a few days ago when 
he was loading a weapon.  The assessment was a history of low 
back pain.

An August 1993 VA outpatient record shows the Veteran 
complained of low back pain with a history of such since 1986 
following a spinal tap.  The evaluation revealed normal 
findings.  The assessment was chronic low back pain.

In September 1993, the Veteran underwent VA examination.  He 
complained of low back pain for two years.  Following 
examination, there was no objective finding of an abnormality 
of the lumbar spine.  An x-ray revealed Schmorl's nodes and 
no evidence of acute disease.

October 1993 private records show the Veteran sought 
treatment because he was lifting furniture and hurt his back.  
He was assessed with a lumbosacral sprain with spasm and 
tenderness.  X-rays were negative.

A May 1994 private record shows the Veteran complained of low 
back pain after having pushed some furniture.  X-rays were 
normal, and the diagnosis was lumbosacral strain.  The 
Veteran believed that his problems all stemmed from Desert 
Storm.

A June 1994 private record shows the Veteran injured his 
lower back while handling furniture one month ago.  He had 
another on-the-job lifting injury in October 1993.  He also 
had a lifting injury in 1988 and was out of work for several 
weeks.

A July 1994 private x-ray report shows a finding of 
degenerate L5-S1 intervertebral disc without evident 
herniated component.

In October 1994, the Veteran underwent VA examination.  He 
stated that he injured his back three or four years ago at 
Fort Polk.  He was treated conservatively and improved at 
home over the weekend with pain.  He complained that he 
injured his back again during Desert Storm.  X-rays the 
Veteran brought were negative.  Following examination, the 
diagnosis was possible lumbar spine sprain.

In February 1996, the Veteran underwent VA examination.  He 
complained of constant low back pain for four years.  
Following examination, the assessment was no objective 
findings of pain in the lumbar back at this time.

An April 1996 VA outpatient record shows the Veteran 
complained of back and constant throbbing and pain.  He had 
low back pain with sciatica due to trauma in May 1994 with 
MRI showing degenerative disc disease of L5-S1.  The 
diagnosis was lumbar radiculopathy.  The Veteran reported a 
lifting injury two years ago with a reinjury at work in April 
1996.

A May 1996 record shows the Veteran was found to have sensory 
neuritis in his lumbar and sacral spine.

A May 1996 written statement from the Veteran's private 
physician indicated that he was able to review the Veteran's 
records from previous injuries.  In 1987, the Veteran had a 
lumbosacral strain while lifting some furniture.  He 
complained of basically the same symptoms as currently.  
However, examination was negative, and no x-rays were taken.  
He was treated in April and May 1987 and released to return 
to his occupation with no restrictions.  He was seen again in 
August 1989 after being injured while picking up some 
furniture.  X-rays were negative.  Physical and neurological 
examination was normal, the Veteran was treated in August and 
September 1989, and he did not return after that.  He was 
next seen in May 1994, after having injured his back again.

In a May 1996 private treatment record, the Veteran reported 
a history of intermittent pain in the lower back and numbness 
in the legs for two years.

A June 1996 private treatment record shows the Veteran 
injured his back on the job in April 1996.  Pertinent past 
history included an injury two years ago on the job.  

A June 1996 private report of an MRI shows the Veteran had a 
lateral L4-L5 disc deformity suspicious for focal bulge and 
right paracentral posterior disc annulus fibrosis deformity 
with the appearance of focal bulge affecting the region of 
the right S1 nerve root.

A December 1996 private record shows G.M., M.D., reviewed VA 
records, which suggested the Veteran had a back injury prior 
to April 1996.

In a January 1997 VA record, the Veteran indicated that his 
back pain began during a spinal tap in 1982.

An April 1997 report of an interview with the Veteran, 
conducted in connection with his workers compensation claim, 
he indicated that he had a previous history of two work-
related injuries and one automobile accident.  He was 
hospitalized in 1986 and underwent a spinal tap.  He reported 
an accident in 1991, when a car swiped the side of his car, 
but he sustained no injuries.  He reported two work related 
injuries in 1994 and 1995.  With regard to service, the 
Veteran reported a right knee injury in 1990.

A June 1997 report conducted in connection with the Veteran's 
workers compensation claim indicated that a document showed 
that a physician reviewed the Veteran's record pertaining to 
medical history.  He noted that in 1987, the Veteran had a 
lumbosacral strain and was treated in April and May 1987.  In 
August 1989, the Veteran was injured while picking up 
furniture while working.  The Veteran noted he again injured 
himself while moving furniture in 1994.

In a September 1997 VA outpatient record, the Veteran 
reported pain in his lower back since April 1996.

In October 1997, the Veteran testified at a hearing at the 
RO.  He stated that he injured his back in Saudi Arabia in 
December 1990.  He was exiting a truck, jumped, and felt a 
pain in his back.  He saw medical personnel at that time.  He 
was given Motrin and sent back to duty.  He had a 
redeployment examination in May 1991 and explained about his 
back problems.  The Veteran stated that he sought treatment 
for his back in the year after separation.  He then injured 
his back again in August 1992 during summer camp in the 
Reserves.  He was given Motrin.  He again sought treatment at 
the VA for his back in 1993.  The Veteran also indicated that 
he had a spinal tap in 1986 or 1987 at a VA hospital.  He 
also injured his back at his job in 1987.  It was a muscle 
sprain.  He never got over it.  It had just increased to 
where it was now.  It was a lifting injury.  Then the Veteran 
indicated that it got stronger after the injury.  However, 
after the spinal tap, his back was never the same.  After the 
injury, his back returned to about 80 percent.  He believed 
he reinjured it in service and aggravated a back problem he 
already had.

In a January 1998 written statement, the Veteran indicated 
that he had an injury in 1988 while on a job, it resolved, 
and he had no residuals.

A March 1998 private MRI report revealed disc dehydration and 
disc herniation.

A September 2000 private treatment record shows the Veteran 
reported previous back injuries in 1986, 1990, 1994, and 
1996.

In November 2002, the Veteran underwent VA examination.  He 
described his December 1990 back injury.  Since then, he 
continued to have a constant throbbing in the lower back.  At 
the time of discharge, he had the same complaints, which were 
aggravated by heavy lifting.  He later injured his back again 
in 1994 when working at a furniture store.  He suffered 
another injury on the job in 1996.  Following examination, 
the diagnoses were chronic low back pain and mild disc 
degeneration of the lumbar spine.  The examiner indicated 
that he reviewed the claims file.  He opined that the Veteran 
sustained an injury to his back, which could have been 
interpreted as a lumbar sprain in 1990.  He continued to 
complain of back pain, although he was employed at jobs that 
required heavy lifting.  He subsequently injured his back in 
1994 and 1996.  The examiner opined that the Veteran did 
sustain an in-service lumbar sprain.  However, the present 
complaints were definitely related to the post-service 
injuries in 1994 and 1996.

In an April 2003 written statement, R.S., M.D., detailed the 
Veteran's medical history.  He indicated that the Veteran's 
low back was worse in 1994 than it was in 1990.  Dr. S stated 
that jumping from the back of a truck could cause the 
Veteran's current diagnosis.  The lifting injury in 1992 to 
the pre-existing throbbing pain condition could have caused 
degenerative disc disease.  The Veteran's current condition 
could have been related to his back injuries in service.  Dr. 
S indicated that he could not tell exactly what caused the 
Veteran's disc to become symptomatic.  By history, the 
Veteran's back problem began in December 1990 and was 
reinjured in 1992, 1994, and 1996.

In an April 2003 written statement, Dr. S indicated that it 
would be hard to determine what the MRI abnormalities would 
be secondary to, as the Veteran had on-the-job injuries, as 
well as service injuries.  Dr. S reiterated that he could not 
say what the causative factor of the low back disability was, 
since the Veteran had problems both in service and on the 
job.

December 2003, March 2004, and October 2004 VA outpatient 
records show the Veteran reported low back pain since 1990, 
when he jumped out of a truck.

In April 2005, the Veteran underwent VA examination.  He 
stated that, in December 1990, he jumped off a truck, landing 
in some sand, and injured his back.  X-rays revealed mild 
spondylosis.  The diagnosis was residuals of an old lumbar 
spine injury with probable degenerative joint disease of the 
lumbar spine.


First Period of Service

The Veteran first served on active duty from July 1978 to 
August 1982.  The treatment records from the Veteran's first 
period contain no evidence of symptoms or treatment related 
to the Veteran's back.  When examined for separation in June 
1982, the Veteran's spine was normal.  

With regard to this period of service, the Board finds that 
any currently diagnosed low back disability was not shown in 
service and is not due to service.  There is no evidence of 
any treatment during this time period, and the Veteran's 
spine was normal upon separation.  The Veteran has not 
contended that a low back disability was incurred during this 
period of service.  Therefore, the evidence preponderates 
against the claim, and service connection is not warranted 
for a low back disability as due to the Veteran's first 
period of active service.


Second Period of Service

The Veteran served on active duty from October 1990 to July 
1991.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 C.F.R. § 3.304(b) (2008).  
In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).

An entrance examination for the Veteran's second period of 
service is not of record.  As such, the Board finds that the 
presumption of soundness attaches to this period of service, 
with regard to the Veteran's low back.

At various times, the Veteran has reported both that he 
injured his back prior to his second period of service and 
that he first injured his back during his second period of 
service.  There is some evidence that the Veteran underwent a 
spinal tap in approximately 1986 and may have incurred a 
lumbar strain in 1987 or 1989.  While it appears the Veteran 
complained of some back pain prior to his second period of 
service, the Board finds that there is a lack of evidence to 
show that he manifested a chronic lumbar spine disease or 
injury prior to his activation in October 1990.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board cannot elevate all pre-service complaints of back 
pain, no matter how insignificant, to a finding that disc and 
joint disease clearly and unmistakably pre-existed service.  
Mere suspicion is inadequate.  What is known is that low back 
pathology was not identified at entrance (since there is no 
proof of such).  As such, the Board finds that these 
subsequent reports showing complaints of low back pain prior 
to the second period of service do not rise to the level of 
clear and unmistakable evidence that disc and joint disease 
existed prior to this period of service.  As such, the 
presumption of soundness is not rebutted.

We note the Veteran's report in a May 1991 service record 
that he incurred a back injury while on active duty in 
Southwest Asia.  We find the report to be contemporaneous 
with service and credible.  Furthermore, the Board finds that 
there is consistent medical evidence showing complaints of 
and findings for a low back disability from separation in May 
1991 to the present.  His report of continuity is generally 
support5ed and found to be credible.  As such, continuity of 
symptomatology is shown.  Therefore, the Board finds that 
service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is warranted.  
The claim is granted.


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is granted.




REMAND

The Veteran's claims of entitlement to increased evaluations 
for posttraumatic stress disorder (PTSD) must be remanded.

During the current appeal period, the criteria for evaluating 
PTSD were amended, effective November 7, 1996.  In VAOPGCPREC 
3-2000 (April 2003), VA's General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the Veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
effective date of a liberalizing law or VA issue is no 
earlier than the effective date of the change.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008).

The effective date for the award of service connection for 
PTSD is February 5, 1996.

A review of the claims file reveals that the Veteran was 
never provided with the rating criteria in effect prior to 
November 7, 1996.  In addition, the rating decision and 
statement of the case show the RO did not consider the 
Veteran's disability evaluations under these criteria.  As 
noted above, the old criteria will apply prior to November 7, 
1996.  From November 7, 1996, it must be determined which 
rating criteria will be more favorable to the Veteran.  The 
claims file indicates that the RO has not considered the old 
criteria when evaluating the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the rating 
criteria in effect for PTSD prior to 
November 7, 1996.

2.  Adjudicate the Veteran's claims with 
regard to PTSD, applying the criteria in 
effect prior to November 7, 1996, and 
thereafter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


